DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021; 06/24/2021; 12/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims:
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lee, USPG_Pub 2016/0249115.

determining that the content-presentation device has detected, within a predefined time period after the modification start-time and during performance of the content-modification operation, a mismatch between reference fingerprint data representing the modifiable content-segment and query fingerprint data representing content received by the content-presentation device from a tuner device connected to the content-presentation device (Para. 37-39 (the system detects a channel change when there is a mismatch between the reference fingerprint and the pre-configured fingerprint of the advertisement)); 
determining that the mismatch is due to the tuner device having modified the modifiable content-segment before the modification start-time (Para. 39 (channel change when there is no match)); and 
in response to determining that the mismatch is due to the tuner device having modified the modifiable content-segment before the modification start-time, performing an action (Para. 39; Abstract (action includes verifying new channel and selecting related advertisement instead)).  



Regarding claims 3, 13 Lincke discloses the method, wherein the predefined time period is a value in a range of 1 to 4 seconds (Para. 49 (T0-T3 fall within 4 seconds per unit time being 1 second)).  

Regarding claims 4, 14 Lincke discloses the method, further comprising: 
receiving a list of modifiable content-segments that have been made available to a content distributor (Par. 29); and 
determining that the list of modifiable content-segments includes the modifiable content-segment, wherein performing the action is performed further in response to determining that the list of modifiable content-segments includes the modifiable content-segment (Para. 29 (the interactive media elements are modifiable to match channel changes-see Para. 37-38)). 





Regarding claims 6, 16 Lincke discloses the method, further comprising: 
identifying a content-modification opportunity on a channel to which the content- presentation device is tuned, wherein the content-modification operation is scheduled to be performed relative to the identified content-modification opportunity (Para. 37 (advertisement insertion schedule)), and wherein performing the action comprises updating historical content consumption data associated with the content-presentation device to indicate that the content-presentation device is receiving content on the channel and has not changed channels (Par. 7, 26 (periodic verification is used to determine that a channel has not changed-the channel that was being consumed to avoid premature providing of interactive media-how long is the consumption history data)).  

Regarding claims 8, 17 Lincke discloses the method, wherein performing the action comprises performing an action that facilitates the content-presentation device continuing performance of the content-modification operation until the content-modification operation is complete (Para. 37-38 (advertisement insertion with match)).


Regarding claims 10, 19 Lincke discloses the method, wherein the content-modification operation is a content-replacement operation that comprises replacing the modifiable content-segment with first supplemental content, and wherein the query fingerprint data represents second supplemental content with which the tuner device replaced the modifiable content-segment before the modification start-time (Para. 37-38 (wrong advertisement detected for “the channel changed to by tuner”-causes fingerprint mismatch-new channel now inserts new advertisement instead of old scheduled advertisement)).









Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to teach or to reasonably disclose updating a counter representing a total number of content-presentation devices that are connected to tuner devices, or adding a device identifier associated with the content-presentation device to a list of the total number of content-presentation devices that are connected to tuner devices as one of the actions performed when a fingerprint mismatch is detected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANTHONY BANTAMOI/Examiner, Art Unit 2423